Tallaferro, J.
In the case of Charles Bell v. R. H. Short & Co., just-decided on appeal, the plaintiff having judgment in his favor in the court below, issued execution and caused garnishment process to issue against the garnishees in this case.
Their answers being made to the interrogatories propounded to them, a rule was taken by the plaintiff against them to show cause why the interrogatories should not be taken pro confesso. The rule being made absolute the garnishees appealed.
We think the court erred. The answers are concise but clear and explicit; and we think fully responsive to the interrogatories.
It is therefore ordered and adjudged that the judgment of the district court be annulled, avoided and reversed. It is further ordered that judgment be and is hereby rendered in favor of the garnishees, the plaintiff and appellee paying costs in both courts.